DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 11/12/2020.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 10, and 20, a method, system generating a query suggestion to expand an initial query such that a cost of the expanded initial query is bounded in both time and quality, including the teaching of “a user interface that receives a configuration of a data graph G, keywords of a query Q, an exploration range r, a cost threshold, and validated answers Q(G) to the query Q from a user and presents query answers to the user; invoke a quality-aware query expansion module that receives at least a subset of validated answers Q(G) to the query Q, computes top-n diversified expansion terms Q’ from the subset of validated answers Q(G) to the query Q, and provides the top-n diversified expansion terms Q’ to the interactive user interface for selection, whereby answers Q’(G) for the top-n diversified expansion terms Q’ are cost bounded by cost threshold and are within exploration range r; and invoke an incremental query evaluation module that receives via the interactive user interface a selected term of the top-n diversified expansion terms Q’ and computes expanded query answers Q'(G) by incrementally updating the subset of validated answers Q(G), without re- evaluating an expanded query Q' including the selected term from scratch, and provides the expanded query answers Q’(G) to the interactive user interface for display; and a memory and indexing device that stores at least one data graph and supports distance queries and traversal operations of the identified data graph G by the quality-aware query expansion module and the incremental query evaluation module”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Following are some closest arts:
U.S. 2015/0363488 A1, Hoyne et al, discloses a content recommendations based on organic keyword analysis including the teaching of: receive or generate a set of organic search keyword data using conversion path data associated with a content provider …[0055] Analysis system 150 may use analysis metrics 166 to generate one or more keyword recommendations 174 for new keywords to be added to the content provider's paid keywords 114 based on the analysis metrics for organic search keywords 164 (220). In some implementations, analysis system 150 may select the organic search keywords upon which keyword recommendations 174 will be based by comparing analysis metrics 166 to one or more thresholds. In some such implementations, any organic search keywords having an analysis metric above an upper threshold or below a lower threshold may be selected as the basis for keyword recommendations 174. In some implementations, a predetermined number of organic search keywords having highest or lowest analysis metrics may be selected as the basis for keyword recommendations 174. In some implementations, the analysis metrics upon which keyword recommendations 174 are based may be a single type of analysis metric (e.g., conversion contribution metric 168) or a combination of multiple types of metrics (e.g., a weighted combination of conversion contribution metric 168, cost metric 170, new visitor metric 172, a scale metric, and/or other metrics). In some implementations, the metrics used to determine keyword recommendations 174 and/or weights applied to the metrics in determining the recommendations may be at least partially customizable by the content provider.
U.S. 2011/0295840 A1, Ciaramita et al, discloses a method, system for query suggestion, keyword suggestion including calculating a transition cost between the suggested query and the current query based on a transition cost of a current term and a suggested term; and selecting a suggested query from the plurality of suggested queries based on the edit distance, but does not discloses the invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161